DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The Request for Suspension of Action has been entered. 	
The response dated 5/16/2022 has been received and will be entered.
Claim(s) 1-5 is/are pending.
Claim(s) 1 and 3 is/are currently amended.
	The action is FINAL.

Response to Arguments
Claim Rejections – 35 U.S.C. §§ 102-103
	I. With respect to the rejection of Claim(s) 3 and 5 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2016-046520 to Nitto Denko Corp. (4-2016; H01L 21/677; cited by Applicants), as understood, the traversal relies on perfection of the second priority document. The previous reply had submitted only one translation which did not provide support for all claims. 
	A second Declaration under 37 C.F.R. §1.130(a) has been submitted. However, both independent claims (Claim 1 and Claim 3) have been amended to recite new, previously unclaimed limitations. It becomes necessary to determine the priority date accorded to these newly amended claims.
 
Claim Language
PCT/JP2017/029245
(8/14/2017)

US 2020/0039826 is relied upon as an English translation, to which citation is given.
JP 2017-069815
(3/31/2017)

The certified translation filed 5/27/2022 is relied upon, to which citation is given.
JP 2016-195768
(10/03/2016)

The certified translation filed 8/23/2021 is relied upon, to which citation is given.
1.(currently amended): A carbon nanotube aggregate of a sheet shape, comprising a plurality of carbon nanotubes, wherein the carbon nanotube aggregate has a cohesive strength N of 3 nJ or more on a front surface and/or a back surface thereof, which is measured by a nanoindentation method with an indentation load of 500 N,
Paragraph [0010]: According to one embodiment of the present invention, there is provided a carbon nanotube aggregate of a sheet shape, including a plurality of carbon nanotubes, wherein the carbon nanotube aggregate has a cohesive strength N of 3 nJ or more on a front surface and/or a back surface thereof, which is measured by a nanoindentation method with an indentation load of 500 μN.
Pages 5-6, paragraph [0009]: According to one embodiment of the present invention,
there is provided a carbon nanotube aggregate of a sheet shape,
including a plurality of carbon nanotubes, wherein the carbon
nanotube aggregate has a cohesive strength of 3 nJ or more on a front surface and/or a back surface thereof, which is measured by
a nanoindentation method with an indentation load of 500 µN.


Pages 5-6, paragraph [0009]: According to one embodiment of the present invention,
there is provided a carbon nanotube aggregate of a sheet shape,
including a plurality of carbon nanotubes, wherein the carbon
nanotube aggregate has a cohesive strength of 3 nJ or more on a front surface and/or a back surface thereof, which is measured by
a nanoindentation method with an indentation load of 500 µN.


 wherein, when a load of 55 g is applied to a 9 x 9 measurement surface of the carbon nanotube aggregate on glass, a maximum static friction coefficient at 23 0C with respect to the glass surface of the carbon nanotube aggregate to a glass is 1.0 or more.


*** No support was found for this limitation ***

Note paragraph [0107] states “a carbon nanotube aggregate (size: 9 mm × 9 mm), i.e. the 9 × 9 feature is not dimensionless. 


*** No support was found for this limitation ***


*** No support was found for this limitation ***




3. (currently amended): A carbon nanotube aggregate of a sheet shape, comprising a plurality of carbon nanotubes, wherein the carbon nanotube aggregate has a cohesive strength T of 100 µJ or more on a front surface and/or a back surface thereof, which is measured by thermomechanical analysis (TMA) with an indentation load of 320 g/cm2, 
Paragraph [0012] recites “According to another embodiment of the present invention, there is provided a carbon nanotube aggregate of a sheet shape, including a plurality of carbon nanotubes, wherein the carbon nanotube aggregate has a cohesive strength T of 100 μJ or more on a front surface and/or a back surface thereof, which is measured by thermomechanical analysis (TMA) with an indentation load of 320 g/cm2.

Parallel language is also found in in paragraphs [0030], [0139], and Claim 3.”  


Page 6, paragraph [0009] recites “the carbon nanotube aggregate has a cohesive strength T of 100 µJ or more on a front surface and/or a back surface thereof, which is measured by thermomechanical analysis (TMA) with an indentation load of 320 g/cm2.”


*** No support was found for this limitation ***
wherein, when a load of 55 g is applied to a 9 x 9 measurement surface of the carbon nanotube aggregate on glass, a maximum static friction coefficient at 23 0C with respect to the glass surface of the carbon nanotube aggregate to a glass is 1.0 or more.


*** No support was found for this limitation ***

Note paragraph [0107] states “a carbon nanotube aggregate (size: 9 mm × 9 mm), i.e. the 9 × 9 feature is not dimensionless.


*** No support was found for this limitation ***


*** No support was found for this limitation ***


	The written description rejection addressing the “9 × 9 issue” appears below. Assuming correction of this limitation to provide the disclosed dimensions, full support for the independent claims with the new limitations was only found in the PCT filing. Stated differently, the claims are accorded a priority date of 8/14/2017. This means JP 2016-046520 to Nitto Denko Corp. is prior art. The rejection is MAINTAINED, updated below to address the new limitations. 
II. With respect to the rejection of Claim(s) 1-5 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Qu, et al., Carbon Nanotube Arrays with Strong Shear Binding-On and Easy Normal Lifting-Off, Science 2008; 322: 238-242 (cited by Applicants, hereinafter “Qu at __”) in view of: (i) Third Party Observation dated July 30, 2021 by the Japanese Patent Office in corresponding Japanese Application No. 2017-069815 (cited by Applicants, hereinafter “TPO at __”), the traversal is on the grounds that:
It is submitted that Qu does not teach or suggest the claimed feature for at least the following reasons. 
Specifically, in the present invention, due to the above feature, the cohesive force at a smaller load can be increased, resulting in a carbon nanotube aggregate having excellent grip can be provided. On the other hand, in Fig. 1(E) of Qu, the maximum static friction force at a vertical drag at a load of 10 N/cm2 is disclosed, but there is no disclosure regarding the maximum static friction force for a low load of 55 g (9 mm x 9 mm at a load of 55 g = 0.67 N/cm2) is not disclosed. That is, Qu only discloses a large load which is about 15 times (= 10/0.67) more than the present invention. Thus, it would not have been obvious for one of ordinary skill in the art to have arrived at a carbon nanotube aggregate having a maximum static friction coefficient of 1.0 or more at low loads.   

(Remarks of 5/16/2022 at 5). This has been considered but is not persuasive. This comparison is not commensurate with the claims, which – as noted above - contain a dimensionless area. Furthermore, assuming arguendo all of the characterizations in the Remarks are correct, if Qu teaches holding a heavier/larger load (note the photo of the book), wouldn’t this mean a larger static friction coefficient? Notwithstanding the indefiniteness issues that are developed below, the independent claims are reciting an open-ended range, i.e. “1.0 or more.” The rejection is MAINTIANED. 

Claim Rejections - 35 USC § 112
112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

I. Claim(s) 1-5 – or as stated below – is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 and Claim 3 have been amended to recite “a 9 × 9 measurement surface.” This is a dimensionless number. As developed in the Response to Arguments section above, which is incorporated herein by reference, the Specification does not support this dimensionless number. At best, it supports a 9mm × 9mm surface. (S. 8: [0107]). Dependent claims not specifically addressed import this issue. This is a new matter rejection. 

112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claims 1-5 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 and Claim 3 have been amended to recite “a maximum static friction coefficient … is 1.0 or more.” Use of the term “maximum” suggests an upper limit, but the “or more” language suggests there is no limit. Alternatively or additionally, this might be considered a “range within a range,” indefinite under Agency practice and applicable law. See MPEP 2173.05(c) I.
 

Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 1-5 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2016-046520 to Nitto Denko Corp. (4-2016; H01L 21/677; cited by Applicants).

US 2017/0271193 to Maeno, et al. is relied on as a translation to which citation is given. 
The discussion of priority dates in the Response to Arguments section above is incorporated by reference. The JP 2016-046520 reference was published on 4/4/2016. This is more than a year before the priority date of 8/14/2017.
With respect to all claims, Maeno teaches a carbon nanotube aggregate (Maeno 1: [0016]) in a sheet shape. (Maeno 6: [0081] et seq. – growth on smooth substrate; “Figs.”). 
Claim 1 and Claim 3 recites specific properties (i.e. the cohesive strength and hardness) measured by specific techniques (nanoindentation, thermomechanical analysis techniques, etc.) carried out – notwithstanding the issues above – on samples of a particular size or geometry (i.e. 9 x 9). These techniques and/or the ability to recreate the specific claimed test is/are not at the disposal of the Office. However, the following findings of fact are made:
Specification states:
Maeno teaches:
[0073] The method of producing the carbon nanotube aggregate is, for example, a method of producing a carbon nanotube aggregate aligned substantially perpendicularly from a base material by chemical vapor deposition (CVD) involving forming a catalyst layer on the base material and supplying a carbon source under a state in which a catalyst is activated with heat, plasma, or the like to grow the carbon nanotubes.
[0081] The method of producing the carbon nanotube aggregate is, for example, a method of producing a carbon nanotube aggregate aligned substantially perpendicularly from a smooth substrate by chemical vapor deposition (CVD) involving forming a catalyst layer on the substrate and filling a carbon source in a state in which a catalyst is activated with heat, plasma, or the like to grow the carbon nanotubes. In this case, for example, the removal of the substrate provides a carbon nanotube aggregate aligned in a lengthwise direction.
[0074] Any appropriate base material may be adopted as the base material that may be used in the method of producing the carbon nanotube aggregate. The base material is, for example, a material having smoothness and high-temperature heat resistance enough to resist the production of the carbon nanotubes. Examples of such material include: metal oxides, such as quartz glass, zirconia, and alumina; metals, such as silicon (e.g., a silicon wafer), aluminum, and copper; carbides, such as silicon carbide; and nitrides, such as silicon nitride, aluminum nitride, and gallium nitride.
[0082] Any appropriate substrate may be adopted as the substrate that may be used in the method of producing the carbon nanotube aggregate. The substrate is, for example, a material having smoothness and high-temperature heat resistance enough to resist the production of the carbon nanotubes. Examples of such material include quartz glass, silicon (such as a silicon wafer), and a metal plate made of, for example, aluminum.
[0075] Any appropriate apparatus may be adopted as an apparatus for producing the carbon nanotube aggregate. The apparatus is, for example, a thermal CVD apparatus of a hot wall type formed by surrounding a cylindrical reaction vessel with a resistance heating electric tubular furnace as illustrated in FIG. 7. In this case, for example, a heat-resistant quartz tube is preferably used as the reaction vessel.
[0083] Any appropriate apparatus may be adopted as an apparatus for producing the carbon nanotube aggregate. The apparatus is, for example, a thermal CVD apparatus of a hot wall type formed by surrounding a cylindrical reaction vessel with a resistance heating electric tubular furnace as illustrated in FIG. 3. In this case, for example, a heat-resistant quartz tube is preferably used as the reaction vessel.
[0076] Any appropriate catalyst may be used as the catalyst (material for the catalyst layer) that may be used in the production of the carbon nanotube aggregate. Examples of the catalyst include metal catalysts, such as iron, cobalt, nickel, gold, platinum, silver, and copper.
[0084] Any appropriate catalyst may be used as the catalyst (material for the catalyst layer) that may be used in the production of the carbon nanotube aggregate. Examples of the catalyst include metal catalysts, such as iron, cobalt, nickel, gold, platinum, silver, and copper.
[0077] When the carbon nanotube aggregate is produced, an intermediate layer may be arranged between the base material and the catalyst layer as required. A material forming the intermediate layer is, for example, a metal or a metal oxide. In one embodiment, the intermediate layer includes an alumina/hydrophilic film.
[0085] In the production of the carbon nanotube aggregate, an alumina/hydrophilic film may be formed between the substrate and the catalyst layer as required. 

[0078] Any appropriate method may be adopted as a method of producing the alumina/hydrophilic film. For example, the film is obtained by producing a SiO.sub.2 film on the base material, depositing Al from the vapor, and then increasing the temperature of Al to 450.degree. C. to oxidize Al. According to such production method, Al.sub.2O.sub.3 interacts with the hydrophilic SiO.sub.2 film, and hence an Al.sub.2O.sub.3 surface different from that obtained by directly depositing Al.sub.2O.sub.3 from the vapor in particle diameter is formed. When Al is deposited from the vapor, and then its temperature is increased to 450.degree. C. so that Al may be oxidized without the production of any hydrophilic film on the base material, it may be difficult to form the Al.sub.2O.sub.3 surface having a different particle diameter. In addition, when the hydrophilic film is produced on the base material and Al.sub.2O.sub.3 is directly deposited from the vapor, it may also be difficult to form the Al.sub.2O.sub.3 surface having a different particle diameter.
[0086] Any appropriate method may be adopted as a method of producing the alumina/hydrophilic film. For example, the film may be obtained by producing a SiO.sub.2 film on the substrate, depositing Al from the vapor, and increasing the temperature of Al to 450.degree. C. after the deposition to oxidize Al. According to such production method, Al.sub.2O.sub.3 interacts with the hydrophilic SiO.sub.2 film, and hence an Al.sub.2O.sub.3 surface different from that obtained by directly depositing Al.sub.2O.sub.3 from the vapor in particle diameter is formed. When Al is deposited from the vapor, and then its temperature is increased to 450.degree. C. so that Al may be oxidized without the production of any hydrophilic film on the substrate, it may be difficult to form the Al.sub.2O.sub.3 surface having a different particle diameter. In addition, when the hydrophilic film is produced on the substrate and Al.sub.2O.sub.3 is directly deposited from the vapor, it may also be difficult to form the Al.sub.2O.sub.3 surface having a different particle diameter.
[0079] The thickness of the catalyst layer that may be used in the production of the carbon nanotube aggregate is preferably from 0.01 nm to 20 nm, more preferably from 0.1 nm to 10 nm in order to form fine particles. When the thickness of the catalyst layer that may be used in the production of the carbon nanotube aggregate is adjusted to fall within the range, a carbon nanotube aggregate in which the cohesive strength N and the cohesive strength T are high can be obtained. In addition, a carbon nanotube aggregate including a non-aligned portion can be formed.
[0087] The thickness of the catalyst layer that may be used in the production of the carbon nanotube aggregate is preferably from 0.01 nm to 20 nm, more preferably from 0.1 nm to 10 nm in order to form fine particles. When the thickness of the catalyst layer that may be used in the production of the carbon nanotube aggregate is adjusted to fall within the above-mentioned range, the carbon nanotubes to be formed can have both excellent mechanical properties and high specific surface area, and moreover, the carbon nanotubes can provide a carbon nanotube aggregate exhibiting an excellent pressure-sensitive adhesive property. Therefore, the semiconductor transport member including the carbon nanotube aggregate as described above can serve as a semiconductor transport member that includes a semiconductor mounting member capable of expressing a stronger gripping force and more unlikely to cause a contaminant to adhere and remain on a semiconductor side.
[0080] The amount of the catalyst layer that may be used in the production of the carbon nanotube aggregate is preferably from 50 ng/cm.sup.2 to 3,000 ng/cm.sup.2, more preferably from 100 ng/cm.sup.2 to 1,500 ng/cm.sup.2, particularly preferably from 300 ng/cm.sup.2 to 1,000 ng/cm.sup.2. When the amount of the catalyst layer that may be used in the production of the carbon nanotube aggregate is adjusted to fall within the range, a carbon nanotube aggregate in which the cohesive strength N and the cohesive strength T are high can be obtained. In addition, a carbon nanotube aggregate including a non-aligned portion can be formed.
[0087] The thickness of the catalyst layer that may be used in the production of the carbon nanotube aggregate is preferably from 0.01 nm to 20 nm, more preferably from 0.1 nm to 10 nm in order to form fine particles. When the thickness of the catalyst layer that may be used in the production of the carbon nanotube aggregate is adjusted to fall within the above-mentioned range, the carbon nanotubes to be formed can have both excellent mechanical properties and high specific surface area, and moreover, the carbon nanotubes can provide a carbon nanotube aggregate exhibiting an excellent pressure-sensitive adhesive property. Therefore, the semiconductor transport member including the carbon nanotube aggregate as described above can serve as a semiconductor transport member that includes a semiconductor mounting member capable of expressing a stronger gripping force and more unlikely to cause a contaminant to adhere and remain on a semiconductor side.
[0081] Any appropriate method may be adopted as a method of forming the catalyst layer. Examples of the method include a method involving depositing a metal catalyst from the vapor, for example, with an electron beam (EB) or by sputtering and a method involving applying a suspension of metal catalyst fine particles onto the base material.
[0088] Any appropriate method may be adopted as a method of forming the catalyst layer. Examples of the method include a method involving depositing a metal catalyst from the vapor, for example, with an electron beam (EB) or by sputtering and a method involving applying a suspension of metal catalyst fine particles onto the substrate.
[0083] Any appropriate carbon source may be used as the carbon source that may be used in the production of the carbon nanotube aggregate. Examples thereof include: hydrocarbons, such as methane, ethylene, acetylene, and benzene; and alcohols, such as methanol and ethanol.
[0089] Any appropriate carbon source may be used as the carbon source that may be used in the production of the carbon nanotube aggregate. Examples thereof include: hydrocarbons, such as methane, ethylene, acetylene, and benzene; and alcohols, such as methanol and ethanol.
[0089] Any appropriate temperature may be adopted as a production temperature in the production of the carbon nanotube aggregate. For example, the temperature is preferably from 400.degree. C. to 1,000.degree. C., more preferably from 500.degree. C. to 900.degree. C., still more preferably from 600.degree. C. to 800.degree. C., still further more preferably from 700.degree. C. to 800.degree. C., particularly preferably from 730.degree. C. to 780.degree. C. in order that catalyst particles allowing sufficient expression of the effects of the present invention may be formed. The cohesive strength N and the cohesive strength T may be controlled by the production temperature. In addition, the formation of the non-aligned portion may be controlled.
[0090] Any appropriate temperature may be adopted as a production temperature in the production of the carbon nanotube aggregate. For example, the temperature is preferably from 400.degree. C. to 1,000.degree. C., more preferably from 500.degree. C. to 900.degree. C., still more preferably from 600.degree. C. to 800.degree. C. in order that catalyst particles allowing sufficient expression of the effect of the present invention may be formed.


As reflected above, the disclosed method for making the claimed nanotube aggregate is taught by Maeno. This is the rationale to show inherency. It is expected that the various properties/characteristics of all claims are present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255). Other similarities may be present and the entire disclosure of Maeno is relied on.  
Note that discovery of new properties does not impart patentability. See MPEP 2112 I.   
As to Claims 4-5, the alignment is taught. (Maeno 2: [0041]; “Fig. 1”). 

II. Claim(s) 1-5 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Qu, et al., Carbon Nanotube Arrays with Strong Shear Binding-On and Easy Normal Lifting-Off, Science 2008; 322: 238-242 (cited by Applicants, hereinafter “Qu at __”) in view of:
(i) Third Party Observation dated July 30, 2021 by the Japanese Patent Office in corresponding Japanese Application No. 2017-069815 (cited by Applicants, hereinafter “TPO at __”).  

With respect to Claim 1 and Claim 3, Qu teaches carbon nanotube aggregates of sheet shapes comprising a plurality of carbon nanotubes. (Qu at 239, col. 1 – “vertically aligned multiwalled carbon nanotubes (VA-MWNTs),” “Fig. 1,” passim). 
As to Claims 4-5, a non-aligned portion near an end portion is taught. See e.g. (Qu at 240, col. 1) (“As expected, randomly entangled nanotube segments arising from the initial stage of the base growth process were observed on the top surface of the as-synthesized VA-MWNT arrays (Fig. 2A, a to c).”).
	As to all properties recited in all claims, Qu does not recite the particular method of measuring the cohesive strength, hardness, etc. However, Qu reports adhesive forces of 90.7 N/cm2. (Qu at 239, col. 3). See also (Qu at 214 “Fig. 3-4”). As stated elsewhere, the Office cannot recreate the specific test recited in the claims, but the same phenomenon related to nanotube adhesion/cohesion appears to be taught. The TPO document is understood as corresponding to the pending claims, but in the JPO. If this is incorrect, Applicants are requested to correct the record. The analysis in the TOP document is incorporated herein by reference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736